COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-09-00417-CV


PHILLIP THOMPSON                                                     APPELLANT

                                        V.

JUDITH RODRIGUEZ                                                       APPELLEE


                                     ----------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1
                                ----------
      Before the court is the parties’ “Joint Motion to Remand Due to

Settlement.” The motion is granted. Accordingly, we withdraw our opinion and

judgment of September 30, 2010; vacate the trial court’s October 27, 2009

judgment without regard for the merits; and remand this case to the trial court for

rendition of judgment in accordance with the parties’ rule 11 agreement. See




      1
       See Tex. R. App. P. 47.4.
Tex. R. App. P. 42.1(a)(2)(B); Tex. R. Civ. P. 11. Costs of this appeal shall be

paid according to the parties’ agreement. See generally Tex. R. App. P. 42.1(d).




                                                 ANNE GARDNER
                                                 JUSTICE

PANEL: GARDNER and MCCOY, JJ.; and DIXON W. HOLMAN (Senior Justice,
Retired, Sitting by Assignment)

DELIVERED: January 13, 2011




                                   2